Case: 20-10219     Document: 00515562705         Page: 1     Date Filed: 09/14/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 14, 2020
                                  No. 20-10219
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Alondra Portillo, and all others similarly situated
   under 29 U.S.C. 216 (b),

                                                           Plaintiff—Appellant,

                                       versus

   Kincaid Incorporated; Campuzano Midlothian L.L.C.;
   Campuzano Cedar Hill L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CV-1759


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Alondra Portillo contests the district court’s denial of liquidated
   damages and the amount of attorney’s fees awarded to her. Because the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10219      Document: 00515562705           Page: 2    Date Filed: 09/14/2020




                                     No. 20-10219


   district court did not abuse its discretion in denying liquidated damages and
   awarding attorney’s fees, we AFFIRM.
                                           I.
          Between 2013 and 2018, Alondra Portillo was a hostess and then a
   food server for Campuzano’s Restaurants in Dallas, Texas. Portillo brought
   claims against Kincaid, Inc., Campuzano Midlothian L.L.C., and Campuzano
   Cedar Hill L.L.C. (collectively, Portillo’s “employer”) for failure to pay
   minimum wages and overtime in violation of the Fair Labor Standards Act
   (the “FLSA”). Central to Portillo’s claim was that her pay stubs reflected
   that she was paid only $2.13 per hour and that she was never notified that her
   employer was using the FLSA’s “tip credit” to raise her pay to the minimum
   wage of $7.25 per hour.
          A jury found that Portillo’s employer had violated the FLSA by failing
   to pay the applicable minimum wage or overtime, and it awarded Portillo
   $20,577.27 in damages, but it found that the FLSA violations were not willful.
   The district court awarded Portillo $29,880 in attorney’s fees and $4,412.06
   in costs. After the jury returned its verdict, Portillo filed a motion for
   liquidated damages, which her employer opposed. The district court denied
   Portillo’s motion for liquidated damages “for the reasons stated in [the
   employer’s opposition to the motion]” and added a footnote specifying that
   it “decline[d] to exercise its discretion to award liquidated damages.”
   Portillo filed a timely notice of appeal.
                                          II.
          We review the district court’s denial of liquidated damages and award
   of attorney’s fees for abuse of discretion. Singer v. City of Waco, Tx., 324 F.3d
   813, 823, 829 (5th Cir. 2003).




                                           2
Case: 20-10219      Document: 00515562705          Page: 3    Date Filed: 09/14/2020




                                    No. 20-10219


          An employer who violates the FLSA’s minimum wage and overtime
   provisions is liable not only for the unpaid compensation but also for “an
   additional equal amount as liquidated damages.” 29 U.S.C. § 216(b). But a
   district court may decline to award liquidated damages if it finds that the
   employer acted in “good faith” and had “reasonable grounds” to believe its
   actions complied with the FLSA. 29 U.S.C. § 260; Singer, 324 F.3d at 822-
   23. An employer faces a “substantial burden” of proving good faith and
   reasonableness. Steele v. Leasing Enterprises, Ltd., 826 F.3d 237, 246 (5th Cir.
   2016) (citing Mireles v. Frio Foods, Inc., 899 F.2d 1407, 1415 (5th Cir. 1990)).
   “Evaluation of the evidence supporting good faith and reasonableness,
   however, is a discretionary determination.” Id. (citing Cox v. Brookshire
   Grocery Co., 919 F.2d 354, 357 (5th Cir. 1990)).
          It was not an abuse of discretion for the district court to deny
   liquidated damages. To begin, although the jury found that Portillo’s
   employer had failed to pay Portillo the minimum wage and overtime, it found
   that the employer did not willfully violate the FLSA. Establishing willfulness
   requires that the plaintiff show that the employer “knew or showed reckless
   disregard for the matter of whether its conduct was prohibited by the
   statute.” Steele, 826 F.3d at 248 (quoting McLaughlin v. Richland Shoe Co.,
   486 U.S. 128, 133-34 (1988)). Portillo argues that an absence of willfulness
   can co-exist with an absence of good faith. Maybe so. But the question, in this
   case, is not whether the absence of willfulness can co-exist with the absence
   of good faith but simply whether Portillo’s employer satisfied its burden of
   good faith.
          Evidence adduced at trial supports the district court’s good-faith
   determination. Specifically, Portillo’s employer’s practice was to have its
   managers inform the employees of how their pay is determined. Her
   employer also testified that there were posters in different locations such as
   the kitchens advising employees of their overtime and minimum wage rights.



                                          3
Case: 20-10219     Document: 00515562705           Page: 4   Date Filed: 09/14/2020




                                    No. 20-10219


   At least some of these posters were purchased from individuals who visit
   restaurants and sell posters to them for the very purpose of helping
   restaurants maintain FLSA compliance. Finally, Portillo’s employer had no
   reason to suspect that it was out of compliance with the FLSA and noted at
   trial that there had been no complaints from its employees.
                                        III.
          Additionally, Portillo argues that her award of attorney’s fees should
   be increased if liquidated damages are imposed and that the amount of her
   award was improperly reduced. Because the district court’s denial of
   liquidated damages was not an abuse of discretion, we need not decide
   whether the attorney’s fees awarded to Portillo should be increased on that
   basis. Portillo’s argument that the amount of attorney’s fees was improperly
   reduced is without merit in light of the district court’s thorough explanation
   of the award.
                                        IV.
          For the foregoing reasons, the decision of the district court is
   AFFIRMED.




                                         4